                                Maria C. Mannarino                                                  Dentons US LLP
                                Managing Associate                                       1221 Avenue of the Americas
                                                                                           New York, NY 10020-1089
                                maria.mannarino@dentons.com                                            United States


                                                                         大成 Salans FMC SNR Denton McKenna Long
                                                                                                    dentons.com

                                     The application is GRANTED. The initial pre-trial conference
                                     scheduled for May 13, 2021, is adjourned to June 3, 2021, at 11:00
                                     a.m., on the following conference call line: 888-363-4749, access
                                     code 558-3333. The parties are reminded that their pre-conference
May 4, 2021
                                     materials are due seven (7) days prior, or May 27, 2021.

VIA ECF                              SO ORDERED

                                     Dated: May 6, 2021
The Honorable Lorna G. Schofield            New York, New York
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Calcano v. Clubs of America, Inc.: Case No. 1:21-cv-02069


Dear Judge Schofield:

We represent defendant Clubs of America, Inc. (“Defendant”) in the above-referenced matter. We, jointly
with counsel for plaintiff Marcos Calcano, respectfully move this Court to adjourn the Initial Pretrial
Conference, currently scheduled for May 13, 2021 at 11:00 a.m., to a date and time of the Court’s
convenience sometime following Defendant’s deadline to respond to plaintiff’s complaint, which is
currently set at June 1, 2021 (Doc. 11). There have been no prior requests for adjournment.

The parties are communicating to explore the possibility of bringing about the voluntary dismissal of all
claims asserted in this action without further litigation, and, as such, the requested adjournment will
conserve Court and party resources at this time. This Court approved the most recent extension to
respond to the plaintiff’s complaint on April 29, 2021.




                                                     Respectfully submitted,


                                                  /s/ Maria C. Mannarino
                                                   Maria C. Mannarino




cc:     All counsel of record (by ECF)




US_Active\118147473\V-1
